Case 3:19-cv-02222-ARC Document 2 Filed 12/27/19 Page 1 of 2

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

UNITED STATES DISTRICT COURT
for the

 

Plainti ‘Petitioner

COMMONWEALTH oF "PENNEY WANIR,

Defendant/Respondent ... EV ALA q

)

) ‘ on
ivil Action No. C; 2 L a

3 Civil Action N (9 (LW

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

J am a plaintiff or petitioner in this case and declare that J am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this application, I answer the following questions under penalty of perjury:

1. If incarcerated. 1 am being held at: N/ KR
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last stx months.

 

2. Ifnot incarcerated. If 1 am employed, my employer’s name and address are:

a

, and my take-home pay or wages are: $ per

My gross pay or wages are: $ a

’ (specify pay period) a

 

3. Other Income. \n the past 12 months, I have received income from the following sources (check all that apply):

(a) Business, profession, or other self-employment O Yes No
(b) Rent payments, interest, or dividends 0 Yes aN oO
(c) Pension, annuity, or life insurance payments CO Yes No
(d) Disability, or worker’s compensation payments O Yes aN 0
(e) Gifts, or inheritances O Yes we 0
(f) Any other sources G Yes No

If you answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.

FILED
SCRANTOM

DEC 27 2019.

PER Of ee
DEPUTY CLERK
Case 3:19-cv-02222-ARC Document 2 Filed 12/27/19 Page 2 of 2

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

4. Amount of money that I have in cash or in a checking or savings account: $ __ LO

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate
value):

HTK AMENDMENT

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense):

Ult AMEND EXT

7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

Mk QMENDMENT

8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):

A FEDERAL NOTE 12 A PROMISE TO PAN AND poke NOT SATSrY
Ro FAYWENT/ FEE

 

Ui AMENDMENT , ARTICLE 1 SEc.¥

PESSIFERS ALE AN OBLIGKTON TO THE UNITED amare,
AS OF OSS WHEN GOLDASiWEe WAS REWDIED. IR USS Hy

Declaration: 1 declare under penalty of perjury that the above information is true and understand that a false

statement may result in a dismissal of my claims. SEE ATINCHED AFFIPAVIT... FAO er ce

 

Date “MFP.

 

 

“Applicant ’s-signetares ACC L BOS

 

 

  

Printed name gf

 

 
